In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1734 
TERRANCE HUFF and JON SEATON, 
                                                  Plaintiffs‐Appellees, 

                                   v. 

MICHAEL REICHERT, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                     Southern District of Illinois. 
          No. 12‐596‐MJR‐PMF — Michael J. Reagan, Judge. 
                      ____________________ 

    ARGUED FEBRUARY 19, 2014 — DECIDED MARCH 10, 2014 
                 ____________________ 

    Before BAUER, FLAUM, and HAMILTON, Circuit Judges. 
     FLAUM,  Circuit  Judge.  Officer  Michael  Reichert  pulled 
over Terrance Huff and Jon Seaton on the interstate highway 
in  Illinois.  Reichert  said  their  car  had  crossed  the  white  di‐
vider  line  without  signaling. After  sixteen  minutes,  he  gave 
Huff a written warning. However, Reichert continued to de‐
tain the pair for thirty‐four more minutes, during which time 
he  conducted  a  pat‐down  of  both  men,  a  dog  sniff  of  their 
car’s  exterior,  and  a  thorough  search  of  their  car’s  interior. 
2                                                      No. 13‐1734 

Huff and Seaton sued Reichert under 42 U.S.C. § 1983, alleg‐
ing Fourth Amendment claims of unreasonable seizure, false 
arrest,  and  an  unreasonable  search  of  their  persons  and  of 
Huff’s  car.  The  district  court  denied  Reichert’s  motion  for 
summary judgment based on qualified immunity. We affirm. 
                          I. Background 
    After attending a Star Trek convention in St. Louis, Mis‐
souri,  plaintiffs  were  returning  home  to  Hamilton,  Ohio  on 
Sunday, December 4, 2011. Huff was driving and Seaton was 
in the front passenger seat. The car had Ohio license plates. 
At 8:10 am, Reichert stopped them on Interstate 55‐70 in Col‐
linsville, Illinois. The entire traffic stop is captured on video 
on Reichert’s dashboard camera. That video is in the record. 
    Reichert  first  asked  Huff  for  his  driver’s  license,  insur‐
ance,  and  registration.  Huff  provided  all  three  documents. 
When  Reichert  asked  if  the  address  on  his  license  was  cur‐
rent, Huff replied that it is actually his mother’s address and 
then  provided  his  current  address  in  Hamilton,  Ohio. 
Reichert said he was having trouble hearing Huff and asked 
Huff  to  exit  his  car  and  stand  behind  it  while  Seaton  re‐
mained  in  the  passenger  seat.  Reichert  then  asked  Seaton 
about their travels. Next, Reichert explained to Huff why he 
had pulled him over, stating that Huff crossed halfway over 
the center line in front of a truck without using a turn signal 
and then moved back into his own lane. Huff replied that he 
had had problems with  the lid on his drink. Reichert asked 
Huff  about  his  criminal  history,  to  which  Huff  replied  that 
he had no outstanding warrants but had been arrested about 
twenty  years  earlier.  Reichert  then  called  police  dispatch, 
which  related  that  Huff  had  been  arrested  for  battery  with 
injury  and  for  marijuana  cultivation  in  2001.  Huff  had  no 
No. 13‐1734                                                          3 

convictions, though. Seaton had no criminal history. Reichert 
requested a backup officer, who later appeared on the scene. 
Reichert  told  Huff  that  he  was  letting  him  go  with  a  warn‐
ing.  He  gave  Huff  the  warning  and  they  shook  hands.  The 
encounter had lasted about sixteen minutes, at this point. 
    Reichert then requested to speak to Seaton. He said Sea‐
ton  seemed  nervous  and  apprehensive.  Reichert  mentioned 
to Huff that the interstate highway had been used by motor‐
ists to carry drugs, guns, and large amounts of U.S. currency. 
He asked if Huff possessed any of those items in his car, and 
Huff said no. Reichert then asked if Huff had any objection 
to  Reichert’s  searching  the  vehicle;  Huff  replied  that  he 
would  “just  like  to  go  on  [his]  way.”  Reichert  said  that  he 
was concerned about Seaton’s demeanor and wanted to walk 
his drug‐sniffing dog around the car. Huff responded “that’s 
fine,” but then said, “[y]ou pulled me over for swerving, and 
I  know  I  did  not  swerve.”  He  also  said  that  he  believed  he 
was being “profiled” by Reichert. Huff then asked Reichert if 
he was free to go. Reichert responded, “not in the car.” 
    Reichert  then  asked  Huff  for  consent  to  search  the  car, 
and Huff responded that he felt he had no choice but to con‐
sent. Reichert said he was merely going to have the dog sniff 
around the car to see if it would alert. Huff said that Reichert 
could  use  the  dog  but  could  not  search  the  car.  Next, 
Reichert  conducted  a  pat‐down  search  of  Huff  and  Seaton. 
Reichert then brought the dog out and circled the car with it. 
When  Reichert  and  the  dog  got  to  the  front  of  the  car, 
Reichert  repeatedly  said,  “show  me  where  it’s  at!  Find  it!” 
The  dog  then  barked.  Reichert  immediately  replied,  repeat‐
edly, “[t]hat’s a good boy!” Reichert admitted in his deposi‐
tion that he was trained not to say these types of things to his 
4                                                               No. 13‐1734 

dog during searches. Reichert told Huff that the dog alerted 
by  scratching  at  the  front  of  the  vehicle  and  then  barking. 
(This portion of the traffic stop is not visible on the video.) 
    Reichert  then  told  Huff  that  he  was  going  to  search  his 
car, and Huff responded, “do what you gotta do.” Huff stat‐
ed that, previously, a few individuals who smoke marijuana 
had ridden in his vehicle, but they had never smoked while 
in Huff’s car. Reichert thoroughly searched the car. After the 
search, Reichert told Huff that there was marijuana “shake” 
in his car that needed to be vacuumed out. (“Shake” refers to 
the loose leaves, seeds, and stems at the  bottom  of  a bag  of 
marijuana.)  However,  Reichert  did  not  document  the  pres‐
ence  of  drugs  in  the  car  nor  collect  any  physical  evidence. 
About  fifty  minutes  after  the  initial  stop,  and  thirty‐four 
minutes after giving Huff a warning ticket, Reichert told the 
plaintiffs that they were free to leave. 
    Plaintiffs  filed  this  §  1983  suit  against  Reichert  and  the 
City  of  Collinsville,1  with  claims  based  on  the  Fourth 
Amendment  and  state  law.  Their  federal  claims  against 
Reichert  allege  an  unreasonable  seizure,  false  arrest,  unrea‐
sonable search  of their persons,  and unreasonable search  of 
the car. Their state law claims are not relevant to this appeal. 
After  some  discovery,  Reichert  filed  a  motion  for  summary 
judgment  based  on  qualified  immunity,  which  the  district 
court  denied.  It  reasoned  that  a  “raft  of  disputed  material 
facts exists,” and when viewing these facts in the light most 
favorable  to  the  plaintiffs,  they  had  made  out  clearly  estab‐
lished violations of their rights. Reichert appeals. 

                                                 
1  We  granted  the  City’s  motion,  pursuant  to  Federal  Rule  of  Appellate 

Procedure 42(b), for dismissal from this appeal. 
No. 13‐1734                                                            5 

                            II. Discussion 
    The  doctrine  of  qualified  immunity  “protects  govern‐
ment officials ‘from liability for civil damages insofar as their 
conduct does not violate clearly established statutory or con‐
stitutional  rights  of  which  a  reasonable  person  would  have 
known.’”  Pearson  v.  Callahan,  555  U.S.  223,  231  (2009)  (quot‐
ing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). In an inter‐
locutory  appeal  from  the  district  court’s  denial  of  qualified 
immunity  at  summary  judgment,  we  have  jurisdiction  to 
consider “only the purely legal question of whether, for pur‐
poses  of  [the  defendant’s]  qualified  immunity  defense,”  the 
facts asserted by the plaintiffs make out a violation of clearly 
established  law.  Jewett  v.  Anders,  521  F.3d  818,  819  (7th  Cir. 
2008).  Thus,  we  accept  the  plaintiffs’  (or  the  district  court’s) 
version of the facts and ask whether the defendant is never‐
theless  entitled  to  qualified  immunity.  Id.  In  addition,  a  de‐
fendant  official  “may  not  appeal  a  district  court’s  summary 
judgment order insofar as that order determines whether or 
not the pretrial record sets forth a ‘genuine’ issue of material 
fact.”  McKinney  v.  Duplain,  463  F.3d  679,  686  (7th  Cir.  2006) 
(quoting  Johnson  v.  Jones,  515  U.S.  304,  319–20  (1995)).  But 
summary  judgment  orders  are  appealable  when  they  con‐
cern “an ‘abstract issue of law’ relating to qualified immuni‐
ty,” id. (quoting Behrens v. Pelletier, 516 U.S. 299, 313 (1996)), 
such  as  whether  the  right  at  issue  is  clearly  established  or 
whether  the  district  court  correctly  decided  a  question  of 
law, Leaf v. Shelnutt, 400 F.3d 1070, 1078 (7th Cir. 2005). 
    A. Unreasonable seizure claim 
   The Fourth Amendment prohibits unreasonable searches 
and  seizures.  An  officer’s  temporary  detention  of  an  indi‐
vidual during a traffic stop constitutes a seizure of a person, 
6                                                                  No. 13‐1734 

see Carmichael v. Village of Palatine, 605 F.3d 451, 456 (7th Cir. 
2010), and thus must be reasonable under the circumstances, 
Whren v. United States, 517 U.S. 806, 810 (1996). Officers “may 
conduct an investigatory stop of a person when they have a 
reasonable,  articulable  suspicion  that  criminal  activity  is 
afoot.” United States v. Riley, 493 F.3d 803, 808 (7th Cir. 2007) 
(quoting  United  States  v.  Lawshea,  461  F.3d  857,  859  (7th  Cir. 
2006)). Reasonableness  requires an objective inquiry into  all 
of the circumstances known to the officer at the time that he 
detained the suspect. United States v. Snow, 656 F.3d 498, 500 
(7th  Cir.  2011).  The  Fourth  Amendment  permits  pretextual 
traffic stops as long as they are based on an observed viola‐
tion of a traffic law. Whren, 517 U.S. at 810. Thus, in order to 
stop  the  plaintiffs,  Reichert  must  have  had  a  reasonable  ar‐
ticulable  suspicion  that  they  had  committed,  were  commit‐
ting, or were about to commit an offense. See Riley, 493 F.3d 
at  808.  Changing  lanes  without  signaling  violates  Illinois 
state traffic laws. See 625 ILCS 5/11‐709(a); 625 ILCS 5/11‐804. 
      But the district court found that there is “a genuine issue 
of  material  fact  as  to  whether  Reichert  actually  perceived  a 
traffic violation.”2 If Reichert did not witness a traffic viola‐
tion, then he lacked a reasonable basis to pull plaintiffs over; 
they were simply driving with out‐of‐state license plates on 
a  particular  stretch  of  highway  where  Reichert  says  that 
                                                 
2 Reichert implicitly contends that the district court’s conclusion was in‐

correct,  arguing  that  “it  is  questionable  whether  Huff  actually  denied 
that his vehicle left his lane in front of a truck without a turn signal and 
then moved back into lane.” But the district court found a disputed issue 
of  material  fact,  and  we  cannot  revisit  that  finding  on  interlocutory  ap‐
peal even if we disagreed (which we do not). See McKinney, 463 F.3d at 
690  (“[G]iven  the  mandate  of  Johnson,  we  lack  jurisdiction  to  conduct 
such a review of the record.”). 
No. 13‐1734                                                            7 

much  drug  trafficking  occurs.  These  sorts  of  general  state‐
ments  do  not  amount  to  reasonable  suspicion;  if  they  did, 
officers could  pull over  scores of drivers every day  without 
any particularized suspicion that the occupants of these cars 
had  done  anything  unlawful.  See  United  States  v.  Marrocco, 
578 F.3d 627, 633 (7th Cir. 2009) (the “suspicion necessary to 
justify [a seizure] must amount to more than a mere hunch, 
and cannot be based solely on an officer’s conclusion that a 
suspect fits a drug‐courier profile. Instead, the suspicion jus‐
tifying  such  conduct  must  be  based  on  specific,  articulable 
facts which, judged in light of the officers’ experience, would 
justify  the  intrusion.”)  (citations  and  internal  quotation 
marks omitted). 
    Reichert  argues  that  the  plaintiffs’  version  of  the  facts  is 
merely “self‐serving.” Putting to one side that we have pre‐
viously  rejected  this  argument,  see  Rooni  v.  Biser,  No.  13–
1511, 2014 WL 407475, at *3 (7th Cir. Feb. 4, 2014) (“One ac‐
ceptable  type  of  evidence  is  the  plaintiff’s  own  affidavit,  as 
long as it otherwise contains information that would be ad‐
missible  if  he  were  testifying  directly.  There  is  nothing  sus‐
pect  about  the  fact  that  such  affidavits  are  normally  ‘self‐
serving.’”  (citing  Hill  v.  Tangherlini,  724  F.3d  965,  967  &  n.1 
(7th  Cir.  2013);  Payne  v.  Pauley,  337  F.3d  767,  773  (7th  Cir. 
2003)), we lack jurisdiction here even to consider it. See Via v. 
LaGrand, 469 F.3d 618, 622 (7th Cir. 2006); McKinney, 463 F.3d 
at 690. For the same reason, we may not consider Reichert’s 
argument that the plaintiffs’ accounts are “uncorroborated,” 
for  that  is  a  contention  about  how  to  construe  the  factual 
record.  See  LaGrand,  469  F.3d  at  625  &  n.3  (noting  that  we 
may not review the factual record in an interlocutory appeal 
of  a  denial  of  qualified  immunity,  unless  the  district  court 
fails to set forth the precise factual basis for its decision). 
8                                                      No. 13‐1734 

    Finally, Reichert relies on three cases, but they are easily 
distinguishable.  These  cases  involved  (1)  a  “brief”  stop  and 
minimal intrusion, see Johnson v. Crooks, 326 F.3d 995, 998–99 
(8th  Cir.  2003),  which the present case  does not;  (2) a  credi‐
bility assessment, see United States v. Dowthard, 500 F.3d 567, 
571 (7th Cir. 2007), which is irrelevant here; and (3) a case in 
which a motorist, who had been pulled over for crossing the 
centerline twice on a curve, told the officer that “he had just 
awakened, that he may not have been paying attention, and 
that he could understand how he may have gone left of cen‐
ter.” Valance v. Wisel, 110 F.3d 1269, 1273 (7th Cir. 1997). The 
present case—in which the plaintiffs were lucid, their recol‐
lections  clear,  and  the  facts  fiercely  disputed—is  a  far  cry 
from Valance. For the foregoing reasons, we affirm the denial 
of qualified immunity for an allegedly unlawful seizure. 
     B. False arrest claim 
    Plaintiffs’ next claim is for false arrest, in violation of the 
Fourth Amendment. Reichert argues first that he did not ar‐
rest the plaintiffs, and second that even if he did, he had ar‐
guable  probable  cause  to  do  so,  which  is  “an  absolute  de‐
fense”  to  a  wrongful  arrest  claim  under  §  1983.  Rooni,  2014 
WL 407475, at *3. We address each argument in turn. 
           a. Arrest 
    A traffic stop can be converted into a full‐blown arrest if 
it extends beyond the time reasonably necessary to complete 
the purpose for which the stop was made. Illinois v. Caballes, 
543 U.S. 405, 407 (2005) (“A seizure that is justified solely by 
the interest in issuing a warning ticket to the driver can be‐
come unlawful if it is prolonged beyond the time reasonably 
required  to  complete  that  mission.”).  “For  an  investigative 
No. 13‐1734                                                           9 

stop  based  on  reasonable  suspicion  to  pass  constitutional 
muster, the investigation following it must be reasonably re‐
lated  in  scope  and  duration  to  the  circumstances  that  justi‐
fied the stop in the first instance so that it is a minimal intru‐
sion on the individual’s Fourth Amendment interests.” Unit‐
ed States v. Bullock, 632 F.3d 1004, 1015 (7th Cir. 2011) (quot‐
ing United States v. Robinson, 30 F.3d 774, 784 (7th Cir. 1994)). 
    Applying  these  principles,  Reichert’s  investigation  fol‐
lowing  the  initial  stop  violated  the  Fourth Amendment.  He 
pulled  over  the  plaintiffs  for  an  alleged  driving  violation—
and  for  only  an  alleged  driving  violation.  Reichert’s  actions 
during  the  first  sixteen  minutes—in  which  he  asked  for 
Huff’s license, registration, and insurance, and ensured that 
there  were  no  outstanding  warrants  for  either  plaintiff—
were  consistent  with  Reichert’s  statement  as  to  why  he 
pulled  over  the  plaintiffs.  However,  that  limited  investiga‐
tion  ended  when  Reichert  handed  Huff  a  written  warning. 
At  this  point,  Reichert  had  completed  all  of  the  steps  at‐
tendant to investigating the purpose for the stop. Yet he rei‐
nitiated  questioning  on  the  grounds  that  Seaton  seemed 
nervous.  The  investigation  then  continued  for  thirty‐four 
more  minutes.  This  portion  of  the  stop  was  not  reasonably 
related  to  the  circumstances  that  initially  justified  the  stop, 
nor did any other considerations justify prolonging the stop. 
    Nonetheless,  Reichert  maintains  that  plaintiffs  were  not 
under  arrest  because  they  were  free  to  go.  The  Supreme 
Court  has  explained  that,  under  these  circumstances,  “the 
appropriate  inquiry  is  whether  a  reasonable  person  would 
feel free  to decline  the officers’ requests  or otherwise  termi‐
nate  the  encounter. …  [T]he  crucial  test  is  whether,  taking 
into  account  all  of  the  circumstances  surrounding  the  en‐
10                                                         No. 13‐1734 

counter, the police conduct would ‘have communicated to a 
reasonable person that he was not at liberty to ignore the po‐
lice  presence  and  go  about  his  business.’”  Florida  v.  Bostick, 
501  U.S.  429,  436–37  (1991)  (quoting  Michigan  v.  Chesternut, 
486  U.S.  567,  569  (1988));  see  generally  United  States  v.  Tyler, 
512 F.3d 405, 409–10 (7th Cir. 2008). 
    After  handing  Huff  the  warning,  Reichert  requested  to 
speak  to  Seaton  and  asked  if  Huff  had  any  objection  to 
Reichert’s searching the car. Huff replied, “I’d just like to go 
on my way.” Reichert told Huff that he was concerned about 
Seaton’s demeanor and wanted to walk his drug‐sniffing dog 
around the car. Shortly thereafter, Huff asked Reichert if he 
was free to go. Reichert responded, “not in the car.” Reichert 
explained  that  the  plaintiffs  would  be  arrested  if  they 
walked away from the scene because it is illegal to walk on 
the  highway.  He  said  that  they  could,  however,  abandon 
their car, get in the back of a squad car, and have another of‐
ficer  take  them  to  a  gas  station.  If  they  chose  that  option, 
Reichert said, their car would be towed and impounded be‐
cause it is illegal to abandon a car on the side of the highway. 
    We conclude that under these circumstances, no reasona‐
ble  person  would  feel  free  to  leave.  The  plaintiffs’  car  had 
been  detained,  and  Reichert  made  it  clear  that  they  lacked 
the  power  to  “terminate”  the  car  search.  Bostick,  501 U.S.  at 
436.  They  would  be  arrested  if  they  walked  away,  so  their 
only  option  was  to  leave  in  the  back  of  a  police  car. And  if 
they  did  that,  their  car  would  be  towed  and  impounded, 
presumably  at  a  considerable  delay  and  expense  to  them. 
The result of leaving would be violating the law, losing both 
time  and  money,  and  briefly  experiencing  the  back  of  a 
No. 13‐1734                                                            11 

squad  car.  That’s  really  no  choice  at  all. As  a  result,  for  the 
arrest to be lawful, Reichert needed arguable probable cause. 
            b. Arguable probable cause 
    Probable cause exists when “the facts and circumstances 
within [the officer’s] knowledge and of which they have rea‐
sonably  trustworthy  information  are  sufficient  to  warrant  a 
prudent person in believing that the suspect had committed 
an offense.” Williams v. Rodriguez, 509 F.3d 392, 398 (7th Cir. 
2007)  (citation  and  internal  quotation  marks  omitted).  The 
probable  cause  inquiry  is  an  objective  one;  an  officer’s  sub‐
jective motivations do not invalidate a search otherwise sup‐
ported  by  probable  cause.  Whren,  517  U.S.  at  812–13.  The 
probable  cause  standard  requires  that  the  officer’s  belief  be 
reasonable, not that it be correct. Qian v. Kautz, 168 F.3d 949, 
953  (7th  Cir.  1999).  Due  to  qualified  immunity’s  protection, 
an  officer  needs  only  “arguable”  probable  cause.  Humphrey 
v. Staszak, 148 F.3d 719, 725 (7th Cir. 1998). Arguable proba‐
ble  cause  exists  when  a  reasonable  officer  “in  the  same  cir‐
cumstances  and  …  possessing  the  same  knowledge  as  the 
officer in question could have reasonably believed that prob‐
able cause existed in light of well‐established law.” Id. (cita‐
tion omitted). 
    Reichert  states  that  he  had  arguable  probable  cause  be‐
cause (1) Huff’s driver’s license did not have his current ad‐
dress; (2) Huff was carrying a temporary proof of insurance 
card; (3) Huff had two decade‐old arrests, one for marijuana 
cultivation and the other for battery; (4) Seaton was nervous; 
and  (5)  the  stretch  of  highway  where  Reichert  stopped  the 
car is used by motorists to carry drugs and guns. 
12                                                                    No. 13‐1734 

      These  considerations  did  not  provide  arguable  probable 
cause  in  this  case.  First,  Huff’s  documents  were  both  valid. 
See 625 ILCS 5/6‐114 (explaining that if a driver’s “residence 
address” changes, he may apply for a “corrected … license”); 
Ill.  Admin.  Code  § 8010.20  (providing  that  a  temporary  in‐
surance card is valid proof of insurance). Second, neither of 
Huff’s  prior  arrests  resulted  in  a  conviction.  A  prior  arrest 
(and  especially  one  that  does  not  result  in  a  conviction) 
shows very little, if anything, about the likelihood that a per‐
son  committed  a  crime  a  decade  later.  See  United  States  v. 
Walden, 146 F.3d 487, 490 (7th Cir. 1998) (“Reasonable suspi‐
cion of criminal activity cannot be based solely on a person’s 
prior  criminal  record.”);  United  States  v.  Jerez,  108  F.3d  684, 
693 (7th Cir. 1997) (same); see also U.S. ex rel. DeNegris v. Men‐
ser, 360 F.2d 199, 203 (2d Cir. 1966) (“At best, [a prior arrest] 
only implies that the police suspected them of [illegal] activi‐
ty  at  that”  earlier  time);  Beck  v.  Ohio,  379  U.S.  89,  97  (1964) 
(“We  do  not  hold  that  the  officer’s  knowledge  of  the  peti‐
tioner’s physical appearance and previous record was either 
inadmissible or entirely irrelevant upon the issue of probable 
cause. But to hold knowledge of either or both of these facts 
constituted  probable  cause  would  be  to  hold  that  anyone 
with  a  previous  criminal  record  could  be  arrested  at  will.”) 
(citation omitted). Third, the plaintiffs deny that Seaton was 
nervous, and we accept their account at this stage.3 

                                                 
3 In  any  event,  our  court—along  with  the  First,  Fifth,  Sixth,  Eighth, 
Ninth, and Tenth Circuits—has held that nervousness is “of limited val‐
ue in assessing reasonable suspicion” and/or is so common that it alone 
cannot  justify  a  Terry  stop.  United  States  v.  Simpson,  609  F.3d 1140,  1147 
(10th  Cir.  2010);  accord  United  States  v.  McKoy,  428  F.3d  38,  40  (1st  Cir. 
2005) (“Nervousness is a common and entirely natural reaction to police 
presence … .”); United States v. Richardson, 385 F.3d 625, 630–31 (6th Cir. 
No. 13‐1734                                                                       13 

     Finally, probable cause cannot stem only from a suspect’s 
presence in a high‐crime area. Although “a high crime area” 
is  a  permissible  consideration  in  considering  the  totality  of 
the  circumstances,  United  States  v.  Jackson,  300  F.3d  740,  746 
(7th  Cir.  2002),  this  consideration  alone  does  not  even  sup‐
port  reasonable  articulable  suspicion.  Lawshea,  461  F.3d  at 
860 (“[M]ere presence in a high‐crime area does not … itself 
justify  an  investigatory  stop.”);  Illinois  v.  Wardlow,  528  U.S. 
119, 124 (2000) (same). For the high‐crime‐area factor to car‐
ry weight in a probable cause determination, there should be 
“a reasonable connection between the neighborhood’s higher 
crime  rate  and  the  facts  relied  upon  to  support  probable 
cause.” Whitehead v. Bond, 680 F.3d 919, 932 (7th Cir. 2012). 
   Under these circumstances, we do not see even arguable 
probable cause. Even if two arrests from a decade ago were 
moderately  relevant,  it  is  hard  to  see  how  those  arrests  in 
conjunction  with  driving  through  a  high‐crime  area  would 
lead a prudent, reasonable officer to conclude that Huff was 
                                                 
2004) (“[A]lthough nervousness has been considered in finding reasona‐
ble suspicion in conjunction with other factors, it is an unreliable indica‐
tor, especially in the context of a traffic stop. Many citizens become nerv‐
ous during a traffic stop, even when they have nothing to hide or fear.”) 
(citations omitted); United States v. Portillo‐Aguirre, 311 F.3d 647, 656 n.49 
(5th Cir. 2002) (“We have never held that nervousness alone is sufficient 
to  create  reasonable  suspicion  of  criminal  activity.”);  United  States  v. 
Jones, 269 F.3d 919, 929 (8th Cir. 2001) (suspect’s nervous demeanor alone 
was  not  enough  to  establish  reasonable  suspicion);  United  States  v. 
Chavez–Valenzuela,  268  F.3d  719,  726  (9th  Cir.  2001)  (holding  that  “ex‐
treme nervousness” during a traffic stop does not alone “support a rea‐
sonable  suspicion  of  criminal  activity,  and  does  not  justify  an  officer’s 
continued detention of a suspect after he has satisfied the purpose of the 
stop.”);  United  States  v.  Brown,  188  F.3d  860,  865  (7th  Cir.  1999)  (“Nerv‐
ousness … alone will not justify a Terry stop and pat‐down … .”). 
14                                                         No. 13‐1734 

committing  a  crime.  Therefore,  Reichert  is  not  entitled  to 
qualified immunity on the plaintiffs’ claims of false arrest. 
      C. Unreasonable search of person claim 
     Plaintiffs next claim that Reichert unreasonably searched 
their persons. Reichert makes three arguments on this issue. 
First, he contends that both plaintiffs consented to his search 
of  their  persons.  Second,  he  argues  that  the  searches  were 
incident to a lawful arrest. Third, he says he had reasonable 
articulable suspicion to pat them down, pointing to the same 
five considerations as in the prior issue. Each argument fails. 
            a. Consent 
     In  a  prior  §  1983  case,  we  evaluated  whether  a  warrant‐
less search premised on consent was valid, and we said that 
the  key  consideration  was  whether  “the  consent  was  freely 
and  voluntarily  given—a  factual  question  to  be  determined 
by the totality of the circumstances.” McGann v. Ne. Ill. Reg’l 
Commuter R.R. Corp., 8 F.3d 1174, 1178 (7th Cir. 1993); see also 
Valance, 110 F.3d at 1278. We later explained that if the initial 
seizure was unlawful, then contemporaneously granted con‐
sent is invalid, “unless it can be shown that the consent was 
in  fact  ‘sufficiently  an  act  of  free  will  to  purge  the  primary 
taint’ of the unlawful seizure. The purported consent is free 
of the unlawful taint if there is a break in the causal connec‐
tion between the illegality and the consent given.” McGann, 
8  F.3d  at  1184  (quoting  Wong  Sun  v.  United  States,  371  U.S. 
471, 486 (1963)). Applying these principles, the McGann court 
reversed  a  grant  of  summary  judgment.  It  reasoned  that  a 
factual  question  existed  whether  the  plaintiffs  voluntarily 
consented  to  the  search  even  though  they  never  indicated 
through words or actions that they opposed the search. 
No. 13‐1734                                                         15 

     The present case is largely analogous to McGann, both in 
terms  of  the  voluntariness  question  and  the  seizure  issue. 
Reichert says plaintiffs consented to a search; plaintiffs deny 
as much. They contend that they were “exasperated and in‐
timidated” and thus “had no choice but to obey Reichert.” If 
a  jury  believed  plaintiffs,  there  would  be  a  strong  case  for 
lack of voluntariness—especially under the circumstances of 
this case, where the plaintiffs were on the side of a highway, 
could not leave in their car, and would have been arrested if 
they walked away. Since these are factual questions that we 
cannot resolve here, we reject Reichert’s consent argument. 
           b. Search incident to a lawful arrest 
    Reichert’s next  argument  is  that  if  the  plaintiffs  were  in‐
deed  arrested,  “then  the  search  of  their  persons  was  lawful 
because it was incident to a lawful arrest.” But the plaintiffs 
say the arrest was unlawful (their claim is false arrest), and in 
Johnson  v.  United  States,  333  U.S.  10,  16  (1948),  the  Supreme 
Court  “held  invalid  a  search  incident  to  an  unlawful  arrest 
where the arresting officer did not have probable cause prior 
to his entry into the room.” U.S. ex rel. Wright v. Woods, 432 
F.2d 1143, 1146 (7th Cir. 1970). In addition, the Court has ex‐
pressly rejected the practice of a warrantless “search incident 
to [a] citation” for a traffic violation. Knowles v. Iowa, 525 U.S. 
113, 118–19 (1998). We therefore reject Reichert’s argument. 
           c. Reasonable articulable suspicion 
   Reichert next contends that he had reasonable articulable 
suspicion  to  do  a  pat‐down  search  of  the  plaintiffs.  In  the 
context of a traffic stop, an officer may conduct a pat‐down 
search when two conditions are met. “First, the investigatory 
stop  must  be  lawful.”  Arizona  v.  Johnson,  555  U.S.  323,  326 
16                                                       No. 13‐1734 

(2009).  This  condition  is  satisfied  when  an  officer  “reasona‐
bly  suspects  that  the  person  apprehended  is  committing  or 
has  committed  a  criminal  offense.”  Id.  Second,  to  proceed 
from  a  stop  to  a  frisk,  the  officer  “must  harbor  reasonable 
suspicion that the person subjected to the frisk is armed and 
dangerous.” Id. at 327. Officers must have reasonable suspi‐
cion as to each person frisked. Id.; see generally United States v. 
Brown,  188  F.3d  860,  864  (7th  Cir.  1999)  (“Although  the  con‐
frontation between a police officer and a citizen stopped for 
a traffic violation can be fraught with danger, this fact alone 
does not justify a pat‐down, and the case law does not sup‐
port the view that ‘an officer may frisk the occupants of any 
car stopped for a traffic violation.’”) (quoting Pennsylvania v. 
Mimms, 434 U.S. 106, 110 n.5 (1977)). 
    There  was  no  reason  to  think  that  either  plaintiff  was 
armed or dangerous. We reach this conclusion for the same 
reasons  that  we  determined  that  none  of  the  five  reasons 
Reichert proffers (individually or in combination) amounted 
to arguable probable cause. If there were a compelling need 
to  pat  down  the  plaintiffs,  presumably  Reichert  would  not 
have  waited  more  than  twenty‐seven  minutes  to  do  so. 
Moreover, neither a prior conviction nor presence in a high‐
crime  area  is  alone  sufficient  for  reasonable  articulable  sus‐
picion  that  a  suspect  is  armed.  See  Walden,  146  F.3d  at  490; 
Lawshea,  461  F.3d  at  860;  United  States  v.  Hairston,  439  F. 
Supp. 515, 518 (N.D. Ill. 1977). Since there was no reason to 
suspect that either plaintiff was armed, we affirm the denial 
of qualified immunity for Reichert’s search of their persons. 
      D. Unreasonable search of vehicle claim 
   Plaintiffs also claim that Reichert unreasonably searched 
the  car.  The  district  court  said,  “Plaintiffs  question  many 
No. 13‐1734                                                       17 

facts surrounding the dog alert, such as: the accuracy of the 
dog; the training of the dog; the extent to which the dog was 
manipulated  to  respond;  and  whether  an  alert  actually  oc‐
curred at all.” The district court denied summary judgment 
because  it  found  that  “there  is  a  genuine  issue  of  material 
fact regarding the reliability of the particular alert.” 
    Reichert  first  argues  that  plaintiffs  have  waived  this  ar‐
gument, but that is incorrect. We have found waiver where a 
“liberal reading of [the] complaint and argument in the dis‐
trict court yields no signs of the[] arguments [the plaintiff] is 
now presenting.” Fednav Int’l Ltd. v. Cont’l Ins. Co., 624 F.3d 
834, 841 (7th Cir. 2010). Here, however, the arguments about 
the reliability and training of Reichert’s dog were clearly be‐
fore the district court and are encompassed by plaintiffs’ al‐
legations of a “false alert,” which call into question the pro‐
cess by which the dog “knew” to bark. 
     Reichert  next  raises  several  factual  arguments,  quoting 
parts  of  the  record  at  length.  Yet  we  cannot  consider  argu‐
ments about the record given this case’s procedural posture. 
See  LaGrand,  469  F.3d  at  622  (“Critically,  and  dispositively, 
this  court  lacks  interlocutory  jurisdiction  to  review  the  dis‐
trict  court’s  conclusion  whether  genuine  issues  of  material 
fact exist.”). Reichert does not argue that, if we accept plain‐
tiffs’ account of the facts (at this stage), he nevertheless was 
justified in searching the vehicle. As such, we may not con‐
sider Reichert’s arguments on this issue. See id. 
                         III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.